United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS         January 3, 2007
                         FOR THE FIFTH CIRCUIT
                                                           Charles R. Fulbruge III
                                                                   Clerk

                             No. 06-10860
                           Summary Calendar



CAROL L. MOON,

                            Plaintiff - Appellant,

v.

JO ANNE B. BARNHART, COMMISSIONER OF SOCIAL SECURITY,

                            Defendant - Appellee.




                           --------------------
              Appeal from the United States District Court
         for the Northern District of Texas, Amarillo Division
                          USDC No. 2:03-CV-0203
                           --------------------

Before DeMOSS, STEWART and PRADO, Circuit Judges.

PER CURIAM:*

     Carol L. Moon (“Moon”) filed a claim under the Social

Security Act for Supplemental Security Income (“SSI”).        The

Administrative Law Judge (“ALJ”) denied Moon’s claim and the

Appeals Council affirmed the decision of the ALJ.     Treating the

decision of the Appeals Council as the final decision of the

Commissioner of Social Security, Moon filed suit in the district

court for the Northern District of Texas seeking judicial review

of the Commissioner’s decision.     The case was referred to a

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
Magistrate Judge for Report and Recommendation, and the

Magistrate Judge recommended that Moon’s petition for review be

denied.   Moon filed objections to the Magistrate’s Report and the

district court, after review of Moon’s objections, adopted the

Magistrate Judge’s Report and Recommendation and entered final

judgment denying any relief to Moon.   Moon appeals to this Court.

     Our review is limited to determining (1) whether there is

substantial evidence in the record as a whole to support the

Commissioner’s decision, and (2) whether the Commissioner’s

decision comports with relevant legal standards.   Jones v. Apfel,

174 F.3d 692, 693 (5th Cir. 1999).   We have carefully reviewed

the briefs, record excerpts, and relevant portions of the record

itself.   For the reasons stated in the Magistrate Judge’s Report

and Recommendation, as adopted by the district court, we affirm

the decision of the district court to enter final judgment

against Moon.

     AFFIRMED.